IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT C)F MONTANA

MISSOULA DIVISION
JESSE LEE SACKETT, Cause No. CV lS-ZOZ-M-DLC-JCL
Plaintiff,
Vs. COLLECTION ORDER

T.J. McDERl\/IOTT; PLANNED
PARENTHOOD; MONTANA
DEPARTMENT OF CORRECTIONS;
RICK DAY; and MISSOULA
COUNTY DETENTION FACILITY,

Defendants.

 

 

To: Financial Administrator, Montana State Prison
400 Conley Lake Road
Deer Lodge, MT 59722
Plaintiff J esse Lee Sackett, a prisoner proceeding in forma pauperis, must
pay the statutory filing fee of $350.00 for this action.
Accordingly, IT lS HEREBY ORDERED:
l. The Administrator of the Montana State Prison shall collect the $350.00
filing fee from Sackett’s inmate account and shall forward payments to the Clerk
of Court. The amount collected shall be 20% of the preceding month’s income

credited to Sackett’s account, provided the preceding month’s income exceeds

$l0.00. These monthly filing-fee payments shall be collected simultaneously With

l

payments required in other cases filed by Sackett. See Bruce v. Samuels, _ U.S.
__, 136 S. Ct. 627, 629 (2016). Payments shall be clearly identified by the name
and number assigned to this action.

2. Payments shall be sent to the Clerk ofU.S. District Court, 201 E.
Broadway, P.O. BoX 8537, l\/lissoula, MT 59807.

3. The clerk is directed to serve a copy of` this Order on the Financial
Administrator of the Montana State Prison at the above address.

4. The Court requests the Administrator to notify any future custodian of
Sackett of this Order. Sackett’s obligation to pay Will continue until the filing fee
is paid in full.

DATED this Fw) day OfJanuary, 2019.

   

`

» Q.Qm,.:,l)~‘ >Q,`Z§y/mk/

jemiah C. Lynch
: nited States l\/lagistrate Judge

cc: Sackett # 24114

